Exhibit 10.4
Laurence Winoker
laurence.winoker@lifetimebrands.com


Dear Larry,
This letter agreement (this “Letter Agreement”) shall supplement and amend the
Employment Agreement between you and Lifetime Brands, Inc. a Delaware
corporation (the “Company”) (as may have been previously amended, the
“Employment Agreement”).
In light of the unprecedented economic environment due to the novel coronavirus
pandemic, its impact on the US economy and the legal and regulatory landscape,
and in order to mitigate the financial impact of this pandemic on the Company,
the Company is taking certain measures. As part of the Company’s response to the
novel coronavirus pandemic, your annual rate of base salary as in effect on the
date hereof, and as defined in the Employment Agreement, will be decreased by
12.5%, effective April 13, 2020 (the “Effective Date”), and such reduced amount
will constitute your “Base Salary” under the Employment Agreement and under any
and all benefit or compensation agreements, plans, programs or policies of the
Company or its affiliates; provided however that, (A) any annual bonus that you
are otherwise eligible to receive will be calculated based on your annual rate
of base salary in effect prior to the Effective Date and (B) in the event that
you become eligible to receive any termination payments and benefits pursuant to
the Employment Agreement, such amounts will be calculated based on your annual
rate of base salary in effect prior to the Effective Date.
It is anticipated that the reduction in your annual rate of Base Salary, as
described above, is temporary, and the Company agrees to reinstate your base
salary in effect prior to the Effective Date upon the earlier of (I) October 1,
2020 or (II) such time that the Chief Executive Officer of the Company or his
designee, in his or her sole discretion, determines that such reinstatement is
appropriate, taking into consideration the status of the novel coronavirus
pandemic, the Company’s financial condition and other relevant factors.
You hereby consent to the terms set forth in this Letter Agreement and
acknowledge and agree that the terms set forth herein do not constitute a breach
of the Employment Agreement or “Good Reason,” constructive discharge, or
constructive termination for purposes of the Employment Agreement, any benefit
or compensation agreements, plans, programs, or policies of the Company or its
affiliates (including, without limitation, any outstanding awards under the
Company’s Amended and Restated 2000 Long-Term Incentive Plan), or for any other
purpose. You represent that you have had an adequate opportunity to review this
Letter Agreement and that you understand all of its terms, and agree that your
decision to enter into this Agreement is completely voluntary. By agreeing to
the terms of this Letter Agreement, you further acknowledge and agree that this
Letter Agreement constitutes adequate notice of the subject matter described
herein, notwithstanding the notice provisions of the Employment Agreement or any
other agreement, plan, program or policy of the Company or its affiliates. This
Letter Agreement does not alter or modify in any way the at will employment
status of your relationship to the Company. Except as modified by this Letter
Agreement, the Employment Agreement shall remain in full force and effect;
provided, that in the event that any provision in this Letter Agreement
conflicts with the Employment Agreement or any other agreement, policy, plan or
arrangement between the Company and you, the terms of this Letter Agreement
shall govern.

Yours sincerely,/s/ Robert KayRobert KayChief Executive OfficerOn behalf of
Lifetime Brands Inc.Agreed to Acknowledged by:/s/ Laurence WinokerLaurence
Winoker
Date 04/04/2020


